DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant's election with timely traverse of Group I claims, claims 1-12 in the reply filed on 12/21/2021 is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement is improper and should be withdrawn in view of a technical error made by the Examiner in the calculation of silica and polysiloxane content in Example 1 of '786, on pages 4-5 of the Office Action  This is not found persuasive because Applicants’ argument is conclusory offering no evidence or rationale in support of the conclusion that the calculation of silica and polysiloxane content in Example 1 of '786, on pages 4-5 of the Office Action is erroneous.  
The requirement is still deemed proper and is therefore made FINAL.  
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7 and 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 4-5 both claims recited “the polysiloxane in the light diffusion preventing layer (b) has a structure as represented by one of the general formulae” where for Claim 4 the formulae are (1) to (3) and for Claim 5 are (4)-(6).  These recitations are unclear, confusing, vague and indefinite whether the polysiloxanes of Claims 4 and 5 are homopolymers with just one structure of (1) to (3) or (4) to (6) respectively, or polysiloxanes with only one structure of (1) to (3) or (4) to (6) respectively, while also having other polysiloxane structures.  *  
Regarding Claims 6 and 11 both claims recite “and/or” for elements which is indefinite in both instances as the recitation of possible elements not properly claimed in the alternative. Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011 ). Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of 
Claim 12 recites “comprising a refractive index adjusting layer on the transparent base sheet” which is unclear and vague and indefinite because Claim 1 from which Claim 12 depends does not have a “sheet”.  The recitation “transparent base sheet” lacks antecedent basis.  
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim 11 recites a substrate as set forth in Claim 9 wherein . . . the protective layer II (d) contains silicon nitride and/or silicon oxide”.  This wording does not further modify claim 9 because claim 9 does not have a protective layer II (d).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-052606, Hisatoku et al. in view of WO 2016/158097, Kazuto et al. Copies of the English machine translations of JP 2014-052606 and WO 2016/158097 were provided by Applicants and will be referred to throughout this Office Action for disclosures and are hereinafter referenced as “Hisatoku” and “Kazuto” respectively.   
Regarding Claims 1-5, Hisatoku discloses in the entire document particularly in the summary and at ¶s 0079, 0119-0148, and Figs 3-9 and the claims a phosphor substrate, a light emitting device, a display device, and a lighting device capable of pending claim 1.  From the ¶ before the first embodiment, Hisatoku discloses that n each embodiment the phosphor substrate, the light emitting device, the display device, and the lighting device, the term viewing angle is such that the phosphor film is formed (transparent).  Also from ¶ 0079 because it is necessary for the substrate 13 to take out the light emitted from the phosphor layer 12 to the outside, it is necessary to transmit the light emitted in the light emitting region of the phosphor, for example, an inorganic material made of glass, quartz or the like {reading on transparent base}. Examples thereof include a substrate, a plastic substrate made of polyethylene terephthalate, polycarbazole, polyimide and the like, but the present embodiment is not limited to these substrates.  The low refractive index layer can suppress diffusion of light emitted from the phosphor layer to the backlight side together with the wavelength selective transmission/reflective layer 61 disposed thereon and improve light efficiency (i.e., the low refractive index layer 71 is a light diffusion preventing layer as for pending Claim 1).  Thus the low refractive index layer 71 corresponding to the light diffusion preventing layer from the disclosure that: "Out of the fluorescent light isotropically 
Although Hisatoku discloses the low refractive index material with silica for suppression of diffusion of light as for a light diffusion prevention layer, Hisatoku does not expressly disclose a low refractive index layer with content of polysiloxane (or types of polysiloxane for pending claims 4-5) of 4 to 32% by weight and a content of chain-like silica or non-hollow (for pending claim 3) particles of 68 to 96% by weight.  
Kazuto directed to optical applications as is Hisatoku in disclosing a composition for an optically functional layer (see claims 1, 5, 10 and ¶ 0090) for a low refractive index film, which comprises a siloxane resin (i.e., polysiloxane) and silica microparticles, and which have a refractive index of 1.3 or less measured at 633 nm at 25 ºC (i.e., have a low refractive index) when formed into a film {for pending Claims 2 and 3}.  Given that claims 2 and 3 do not specify a temperature of measuring refractive index only the wavelength, and because lower temperatures result in higher refractive index values, and also with wavelength the refractive index is linearly inversely proportional to refractive index, so as the wavelength increases the refractive index decreases.  Therefore, measuring the refractive index at a lower wavelength of 550 nm rather than 633 nm would result in a higher refractive index as would measuring at a lower temperature.  Thus the refractive index of 1.3 or less would be higher at the lower wavelength of 550 nm and the or less part as higher would still have the refractive index overlapping that of Claims 2-3 of 1.2 to 1.35.  The silica microparticles can be agglomerates of particles linked in chains of a plurality of particles (See 2nd full and last ¶ of page 3 and ¶s of page 4 of 16) or non-hollow particles {for pending Claim 3}.  The content of the silica fine particles in the composition is 40 to 99 wt%, preferably 60 to 90 wt%, with respect to the total solid content, and the amount of the silica fine particles is preferably 200 mass parts or more with respect to 100 mass parts of the siloxane resin.  These ranges also overlap those of pending Claims 1 and 3 of 4 to 32 wt% for siloxane and 68 to 96 wt % for silica.  For these overlapping ranges as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality 
For Claim 4 Kazuto discloses at last ¶ page 4 and ¶s of pages 7-8 of 16 that the siloxane resin may be condensed from the following monomers:  gammaacryloxypropyltriethoxysilane, (i.e., R4 is a divalent hydrocarbon group having 3 carbon atoms and R5 is methyl), the polysiloxane having the structure of the general formula (1) of the present application when its condensation is complete and the polysiloxane having the structure of the general formula (2) of the present application when its condensation is incomplete (R2 is a monovalent hydrocarbon group having 2 carbon atoms); the condensation of γ-acryloxypropylmethyldiethoxysilane (i.e., R4 is a divalent hydrocarbon group having 3 carbon atoms, R5 is methyl, and R3 is a monovalent hydrocarbon group having 1-12 carbon atom).  Such formulae provide a structure represented by the general formula (3) of pending Claim 4}.   
For Claim 5 Kazuto discloses at ¶s of pages 7-8 of 16 that the siloxane resin can be condensed from the following monomers: trifluoromethyltrimethoxysilane (i.e., R1 is a fluoroalkyl group having 1 carbon atom), which gives the structure of the general formula ( 4) of the present application when its condensation is complete, and the structure of the general formula (5) of the present application when its condensation is incomplete (R2 is a monovalent hydrocarbon group having 1 carbon atom) trifluoropropylmethyldimethoxysilane (i.e., R1 is a fluoroalkyl group having 3 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Hisatoku a substrate with a transparent base of glass and phosphor substrate is a substrate or base 13 on which a phosphor layer 12 that is excited by excitation light and emits fluorescence is formed as a "fluorescent substance layer 12" and at least a non-emission having a light scattering property that changes the traveling direction of light in the phosphor layer 12 for a color conversion light emitting layer (a), and a "low refractive index layer” with silica and hydrolysis and polymerization reaction of alkoxylan as a light diffusion preventing layer (b), as afore-described, where from Kazuto for the hydrolysis polymerization of alkoxylan and silica of Hisatoku the low refractive index layer has in combination or as a substitute siloxane resin like formula (3) of pending Claim 4 and formula (6) of pending Claim 5 with chain agglomerate silica particles or non-hollow silica particles in amounts of 40 to 99 wt% preferably 60 to 90 wt%, for silica, and 200 mass parts or more with respect to 100 mass parts of the siloxane resin overlapping the pending claims having the same purpose as silica and hydrolysis polymerization siloxane product for a low refractive index layer of an optical member or device motivated for forming an optical functional layer capable of achieving good transparency and a low refractive index and having excellent 
Regarding Claim 6 Hisatoku in view of Kazuto is applied as to Claim 1 along with the disclosure of Hisatoku at ¶ 0065 that the phosphor material may be an organic-based phosphor material and an inorganic-based phosphor material.  
Regarding Claim 8 Hisatoku in view of Kazuto is applied as to Claim 1 along with the disclosure of Hisatoku at ¶s [0138] to [0148] and Fig. 9 that the phosphor layers 91, 92, 93 are separated by a partition wall 51.    
Regarding Claim 12 Hisatoku in view of Kazuto is applied as to Claim 1 along with the disclosure of Hisatoku at ¶ 0145 that a substrate has a low refractive index layer 81 (i.e., a refractive index adjusting layer) thereon.   
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hisatoku in view of Kazuto and further in view of JP 2016-181474, Akira et al an English machine translation of which was supplied by Applicant which will be referred to throughout this Office Action for disclosures and references as “Akira”.  
For Claim 7 Hisatoku in view of Kazuto is applied as to Claims 1 and 6, however Hisatoku as modified does not expressly disclose a quantum dot layer.     
Akira discloses in the summary and at ¶s [0046] to [0048] providing a light guide member incorporating a quantum dot layer including quantum dots in an 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Hisatoku as modified a substrate with a transparent base of glass and phosphor substrate is a substrate or base 13 on which a phosphor layer 12 that is excited by excitation light and emits fluorescence is formed as a "fluorescent substance layer 12" and at least a non-emission having a light scattering property that .  
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hisatoku in view of Kazuto and further in view of U.S. 2005/0139783, Kubota et al. hereinafter “Kubota”.  
For Claims 9 and 11, Hisatoku in view of Kazuto is applied as to Claim 1, however Hisatoku as modified does not expressly disclose a protective layer formed as an inorganic film with silicon nitride having a thickness of 50 to 1000 nm between the color converting luminescent layer and the light diffusion preventing layer. 
Kubota discloses in the abstract and at claims 1, 2, and 7, ¶s 0008, 0013-0014-0024. 0099 and Fig. 1 a radiation image conversion panel, comprising a support, a fluorescent layer containing a stimulable phosphor, and a protective layer covering the upper and side surfaces of the fluorescent layer, the protective layer having a low water vapor transmission rate and comprising an inorganic material of silicon oxide or aluminum oxide (i.e., an inorganic film), whereby deterioration of the fluorescent layer due to moisture absorption can be prevented with remarkable enhancement of moisture resistance (See ¶ 0052).  From ¶ 0008 the prior art protective layers with 4 or more layers have a thickness of 50 µm or smaller with a water-vapor transmission rate of 0.5 g/m2/24h or lower.  From ¶ 0014-0024 the radiation-image conversion panel {i.e. light-image conversion panel} has a protective layer with the antireflection function and the moisture resistance function.  Therefore, it is possible to obtain a high quality radiographic image which is superior in quality ( e.g., sharpness) and free from unevenness and defects without separately providing an antireflection layer and a vapor barrier layer, while enhancing the moisture resistance and durability of the radiation-image conversion panel.  Further, the antireflection function and the moisture-resistance function can be maintained without specially increasing the thickness of the protective layer (i.e., without image blur caused by increase in 2/24h or lower at 40° C. and a reflectance of 3% or lower at a wavelength of light emitted from the stimulable phosphor.  Kubota discloses at ¶ 0099 that that the protection layer of example 3 was formed by a process where an ITO layer having a thickness of 25 nm, an SiO2 layer having a thickness of 25 nm, and an ITO layer having a thickness of 85 nm are formed on a surface of a transparent PET film in this order by sputtering. Then, a silica (SiO2) {reading on pending claim 11 for protective layer I} layer having a thickness of 95 nm is formed by plasma CVD.  Thus, a protective sheet is produced.  Next, the protective sheet is bonded to an upper surface and side surfaces of the stimulable-phosphor layer with an adhesive in such a manner that the PET film in the protective sheet is in contact with the stimulable-phosphor layer.  The total thickness of the SiO2 layers is 25 + 95 nm = 120 nm, which is within the range of pending Claim 9 of 50 to 1,000 nm.  This range is within that of pending Claim 10 of 50 to 1,000 nm.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Hisatoku as modified a substrate with a transparent base of glass and phosphor substrate is a substrate or base 13 on which a phosphor layer 12 that is excited by excitation light and emits fluorescence is formed as a "fluorescent substance .   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hisatoku in view of Kazuto and further in view of JP 2011-102841, Okada et al.  A copy of the English machine translation of JP 2011-102841 was supplied by Applicant and will be referenced throughout this Office Action as “Okada”.  
For Claim 10 Hisatoku in view of Kazuto is applied as to Claim 1, however Hisatoku as modified does not expressly disclose a light diffusion preventing layer having a protective layer formed of an inorganic film having a thickness of 50 to 1000 nm thereon. 
Okada discloses in the abstract and at ¶s 0048 and 0058 paragraph, and FIG. 1 a wavelength conversion color filter, it includes a support 100, a wavelength converting layer 120 (corresponding to the color converting light emitting layer of the present application), a reflection preventing layer 130 (corresponding to the light diffusion preventing layer of the present application), and a hard coat layer 140 (i.e., a protective layer) for protecting the reflection preventing layer or the wavelength converting layer, wherein the protective layer can be made of a silicon oxide material (i.e., an inorganic film) (see specification [0048], [0058] paragraph, FIG. 1).  In addition, because the reflection preventing layer (corresponding to the light diffusion preventing layer of the present application) has a low refractive index due to the pore structure, if its pore structure is filled by adsorbing moisture, its low refractive index will be affected, resulting in deterioration of its performance.  From Fig. 1 the thickness of hard coat layer 140 is comparably depicted as for the antireflection layer 130, which can be a low refractive index layer with a thickness of 50 to 400 nm.  The antireflection layer 130 is a layer for preventing reflection in the wavelength conversion filter of this embodiment and improving the light transmittance.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Hisatoku as modified a substrate with a transparent base of glass and phosphor substrate 
CONCLUSION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787